DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.  Applicant asserts that claim 1 is amended to overcome the rejection under 35 USC 101 because it recites a requesting unit, a controller to determine start or end times, and that the control unit displays the start and end time and controls the determination of the start or end time based on the input being sensed.  However, the requesting unit is interpreted under 35 USC 112(f) to be a button, key, or equivalent component.  A button or key is generic to a laundry treating apparatus.  Also, the claim does not recite that the control unit displays the start and end time; it recites that the display displays the start and end time.  A display is a generic component of a laundry treating apparatus, and the information displayed is an intended use of the physical component.  Since the claimed structural components are all generic to a laundry treating apparatus, the controller configuration is directed to the abstract idea of purely mathematical operations, and there is nothing in the claim that recites significantly more than the generic apparatus and abstract idea, a rejection under 35 USC 101 is warranted.  Furthermore, despite the claims being directed to a “laundry treating apparatus,” the positively recited components read on a generic computer.

In regard to Applicant’s arguments against the previously set forth prior art rejections, Applicant’s arguments are not fully commensurate in scope with what is claimed.  Furthermore, as discussed below, the indefiniteness of the claims cannot be resolved with reasonable interpretations of what Applicant intended to claim.  The prior art rejections set forth below are applicable to the present claims as best understood by the Examiner.

Response to Amendments
Amendments to the claims overcome the objections to claims 1 and 5 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 1-15 under 35 USC 112(b) set forth in the prior Office action except as restated below.  Present amendments to the claims necessitate new rejections under 35 USC 112(b) as presented below.
The rejections of claims 1-3, 12, and 14 under 35 USC 102(a)(1) and claims 4-11, 13, and 15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Objections
Claim 7 is objected to because of the following informalities:  “one or more the determined” should be “one or more of the determined”.  Appropriate correction is required.
10 is objected to because of the following informalities:  “patten” should be “pattern”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts that are no more than mathematical calculations and formulas (see paras. 14, 165, 166, and 184 of the present disclosure). This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic apparatus elements – an input part, controller, and display are all generic to laundry apparatuses (the controller is interpreted to be a generic computer element).  The communication module, server, and external terminal recited in claim 14 are also all interpreted to be generic computer elements.  The recited elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and a generic laundry apparatus.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are directed to receiving inputs and displaying data, which are common generic computer functions; and determinations of start and end points and patterns, which are all routine and conventional computer functions since 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the requesting unit recommends one or more of a determined start time and a determined end time.  The relationship between the determined times and the recommend start time and end time recited in the preamble cannot be clearly understood.  It is assumed that the requesting unit “receives a command to recommend one or more of the start time and end time,” and further recitations of determined start and end times are interpreted to be recommend start and end times.  This assumption and interpretation appears to be commensurate in scope with the disclosure and provides clarity to the claims.
Claim 1 states that the display unit displays whether to use the determined start time and the determined end time.  However, the claim does not require that both start and end 
Claim 1 starts that the input part is configured to input of the new start time or the new end time.  It cannot be understood that the input part performs the inputting.  It is assumed that the input part is configured to receive an input from a user of the new start time or the new end time.
Claim 2 states that the controller makes a determination simultaneously when sensing the input from the requesting unit.  However, claim 1 says that the determination is based on the input of the input part.  It is assumed that the determination is made simultaneously when sensing the input from the input part (see para. 20 of the present disclosure).
Claim 4 recites the limitation "the previous start time and previous end time".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 states that the controller determines a pattern of the one or more of a start time and an end time.  It is unclear if these times refer to the start time and end time previously recited.  Also, it cannot be understood that the pattern could be determined based on the present start time and end time.  It is assumed that the controller determines a pattern of previously set start and end times.
Claim 4 recites “within a specific range,” but the range is not clearly defined as to whether it is a specific range of times in which the start and end times were set or a specific temporal time in which the start and end times were set.
Claim 6 refers to “a specific range of time,” and it unclear if this refers to the specific range recited in claim 4.

In claim 7 the relationship between the recommended and determined times cannot be understood, it is unclear if the recommended times must necessarily fall within the time range, and it is unclear if “a specific time range” refers to the range recited in claim 4 and/or 6.  It is assumed that the controller is configured to determine the recommended times to be within the specific range of time set based on the pattern (as suggested by claim 6).
In claim 8 it is not clear what is meant by the controller confirming a pattern.  If the pattern has already been determined by the controller, it cannot be understood what controller configuration would be to confirm the determination.
Claim 8 recites the limitation "the confirmed pattern".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase “the controller is received an input” that cannot be understood.
Claim 8 recites additional start and end times.  It is unclear what is meant by “additional” time and whether these refer to the time or the new times as recited in claim 1.  It is also unclear if an additional time means that a start or end time plus another start or end time is set in a single operation (i.e. the apparatus is set to start or end more than once for an initiated operation or cycle).
Claim 9 recites the limitation "the time range".  There is insufficient antecedent basis for this limitation in the claim because it is unclear which previously recited range is being referred to.

Claim 10 recites the phrase “to determine to confirm” that cannot be understood.
In claim 10 it is not clear what is meant by the controller confirming a pattern.  If the pattern has already been determined by the controller, it cannot be understood what controller configuration would be to confirm the determination.
Claim 10 recites the phrase “set in the pattern” that cannot be understood.  It is assumed to be “set by the pattern.”
Claim 11 states that the controller determines two or more the start and end times that are selected by a user, but it is understood that the determined (recommended) times are not selected by a user but rather determined by the controller.
Claim 13 states that the controller used the input start or end time, but it is understood that the start and end times are not input but rather determined by the controller.  It is assumed that the input new start or end time is used.
In claim 13 it is not clear what is meant by the controller confirming a pattern.  If the pattern has already been determined by the controller, it cannot be understood what controller configuration would be to confirm the determination.
Claim 13 recites the limitation "a new start or end time".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this refers to the new times recited in claim 1.

Claim 15 states that the controller transmits the start or end time, but it is unclear which start or end time is being referred to (determined, recommended, new, or additional).  It is assume that it determines the recommended start or end time.
As shown by the discussion above, the indefiniteness of the claims renders them largely incapable of being understood for proper examination against prior art.  However, the claims are presently broadly rejected against prior art as best as possible based on a limited understanding of their meaning.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on claim 12 which is cancelled.  It is assumed to depend from claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014150999A by Nishimura et al.
As to claims 1, 2, 4, 6-11, 14, and 15, Nishimura teaches a laundry treating apparatus configured to recommend a start point or end point of a cycle comprising an input part 33 to receive an input for setting the start point or the end point (fig. 2, para. 50); a controller 18 configured to determine the start point or the end point (para. 50); and a display 21 (fig. 2) configured to display the start time or the end time of the wash cycle determined by the controller (para. 50), that the start point or end point is determined simultaneously with the input (paras. 49-50), a requesting unit (button 33, fig. 2) to receive a command to determine the start point or end point (paras. 49-50), the determined start or end point is displayed and a user can input a new start or end point (para. 51).

Nishimura further teaches a communication module that can transmit information to make the determination by means of an external terminal and the controller can determine the start or end point from information from the external terminal (para. 65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711